DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive amended application filed on 09/22/2021.
Claims 1-13 are presented for examination.
Examiner would like to thank applicant representative for amending claims 10 and 13 to overcome the 35 USC 101 rejection. Therefore, the rejection of 35 USC 101 has been withdrawn.
Allowable Subject Matter
Claims 1-13 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: claims 1-13 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least: “providing a second subsystem simulating the at least one second parameter F of the real physical model on the basis of a second equation system, wherein the second equation system is configured for determining the second parameter F on a basis of the at least one first parameter v, wherein the first input value vin of the first parameter v in the second subsystem and the second input value Fin of the second parameter F in the first subsystem are estimated by extrapolation at a first coupling time point T, k-1, determining a first output value v_out of the first parameter v by the first subsystem and a second output value F_out of the second parameter F by the second subsystem, determining a first error between the estimated 
The closest prior art of record S. Sadjina, L. T. Kyllingstad, S. Skjong, E. Pedersen (“Energy conversation and power bonds in co-simulation: non-iterative adaptive step size control and error estimation” 2016, pgs. 607-620) discloses the flow of energy between coupled simulators in a co-simulation environment using the concept of power bonds [Abstract], two coupled subsystems, S1 and S2, exchange energy through a power bond k at a rate [Fig. 1], in a co-simulation, the models include their own solvers that involve their internal states x between their discrete communication time point ti and ti1, after having received input u from each other , the values of the input variables are generally unknown between communication point and the extrapolation has to be used [2.2], simulator S1 will conclude that the power it transmits to the other simulator S2 through port k1[2.2], two coupled simulators, S1 and S2,  exchange energy through a power bond in a co-simulation [Fig. 2], find global error estimates in terms of local errors as a direct extension of ODE and DAE integration method, error estimates are commonly based on comparing two approximations for the initial value problem…the difference between the two approximation y-y can then be used to estimate local errors and consequently, derive a global error estimator [3.1].  However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims “providing a second subsystem simulating the at least one second parameter F of the real physical model on the basis of a second equation system, wherein the second equation system is configured for determining the second parameter F on a basis of the at least one first parameter v, wherein the first input value vin of the first parameter v in the second subsystem and the second input value Fin of the second parameter F in the first subsystem are estimated by extrapolation at a first coupling time point T, k-1, determining a first output value v_out of the first parameter v by the first subsystem and a second output value F_out of the second parameter F by the second subsystem, determining a first error between the estimated first input value vin of the first parameter v and the determined first output value v out of the first parameter v and a second error between the estimated second input value Fin of the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2129



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        09/29/2021